Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2016

                                      No. 04-15-00350-CV

                                         Jack RETTIG,
                                            Appellant

                                                v.

          Ronald E. BRUNO, Christopher Garcia, Sergio Lopez, Patrick G. Mendoza,
                                 and Troy J. Williams,
                                       Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVQ000699 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        On June 8, 2015, appellant Jack Rettig filed a notice of appeal, indicating he was
appealing two orders granting motions to vacate a 2014 domesticated foreign judgment in favor
of appellees Patrick G. Mendoza and Christopher Garcia. During the pendency of the appeal, on
November 17, 2016, Mendoza filed a notice stating that he filed for bankruptcy and the
bankruptcy proceeding was pending in the United States Bankruptcy Court for the Western
District of Texas in San Antonio, under Case No. 15-52801-cag, styled In re Patrick G. Mendoza
and Gloria C. Mendoza. The notice contained an authenticated copy of the pages of the
bankruptcy petition showing that the petition was filed on November 16, 2015. Accordingly, we
ordered the appeal abated and treated as a closed case until reinstated by this court. See TEX. R.
APP. P. 8.2.

        On October 4, 2016, Rettig filed a motion in this court, requesting this court to reinstate
the appeal, sever and dismiss the case against Mendoza without prejudice, and dismiss the entire
case against the remaining parties as moot. In his motion, Rettig stated that during the pendency
of the bankruptcy proceeding, the bankruptcy court rendered an order terminating the stay “for
the limited purpose of filing motions to sever or dismiss Mendoza from the pending actions,”
including the case in the federal district court where the 2014 domesticated foreign judgment
originated. In accordance with the bankruptcy court order, Rettig filed a motion in federal
district court, requesting the court to sever Mendoza from the case, dismiss Rettig’s claims
against Mendoza without prejudice, and enter an amended judgment against the remaining four
defendants. On May 24, 2016, the federal district court granted Rettig’s motion. Certified
copies of the bankruptcy court order and federal district court order are attached to Rettig’s
motion.

        After reviewing Rettig’s motion, it appears Rettig is correct that this court should
reinstate the appeal and 1) sever and dismiss the case against Mendoza without prejudice in
accordance with the bankruptcy court order, and 2) dismiss the entire case against the remaining
parties as moot given the 2014 domesticated foreign judgment has been vacated by the federal
court – and thus, is a nullity. As Rettig points out, the only justiciable controversy in this court
concerns the propriety of the domestication of a foreign judgment, which has now been vacated.

       Accordingly, we ORDER appellees to file a written response in this court on or before
December 16, 2016 showing why this appeal — appeal number 04-15-00350-CV — should not
be dismissed. If appellant fails to file a satisfactory response, we will grant Rettig’s motion and
dismiss the appeal.

       We further order the clerk of this court to serve a copy of this order on all parties and all
counsel.




                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court